08/13/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0307


                                      DA 20-0307


DENNIS J. HOBBS,

              Petitioner and Appellant,

       v.                                                              ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



      Appellant has filed a motion for a 120-day extension oftime to file his opening brief
in the referenced matter. Good cause appearing.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
December 9, 2020, within which to file his opening brief.
      No further extensions will be granted.
      DATED this 1—C. ay of August, 2020.
                                                   For the Court,


                                                                                   AP,
                                                  By                               fdr7-
                                                                   Chief Justice




                                                  .LED
                                               AUG 1 3 2020
                                            Bovven Greenwoocl
                                          Clerk of Supreme Court
                                             RtatP of Montana